                      Case 21-50476-CSS                    Doc 8        Filed 05/22/21     Page 1 of 1

                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------------------- X
In re:                                                                    :   Chapter 11
EHT US1, Inc., et al.,                                                    :   Case No. 21-10036 (CSS)
                                Debtors.                                  :   (Jointly Administered)
------------------------------------------------------------------------- X
Urban Commons Queensway, LLC,                                             :
                                                                          :
                                Plaintiff,                                :
                      v.                                                  :   Adv. Pro. No. 21-50476 (CSS)
EHT Asset Management, LLC, Taylor Woods, and Howard :
Wu,                                                                       :
                                Defendants.                               :
------------------------------------------------------------------------- X

                             SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                                   IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
except that the United States and its offices and agencies shall file a motion or answer to the complaint within
35 days.
                 Address of Clerk:
                                   824 North Market Street, 3rd Floor
                                   Wilmington, DE 19801

At the same time, you must also serve a copy of the motion or answer upon the plaintiff’s attorneys.

            COLE SCHOTZ, P.C.                                   PAUL HASTINGS LLP
            Seth Van Aalten, Esquire                            Luc A. Despins, Esquire
            G. David Dean, Esquire                              Nicholas A. Bassett, Esquire
            Justin R. Alberto, Esquire                          G. Alexander Bongartz, Esquire
            500 Delaware Avenue, Suite 1410                     200 Park Avenue
            Wilmington, DE 19801                                New York, NY 10166

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the
complaint will be held at the following time and place.

                Address: U.S. Bankruptcy Court                        Room: 5th Floor, Courtroom No. 6
                         824 N. Market Street
                         Wilmington, DE 19801                         Date and Time: July 7, 2021 at 10:00 a.m.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN
THE COMPLAINT.

United States Bankruptcy
 Court for the District
   of Delaware                                                                    /s/ Una O’Boyle
                                                                                 Clerk of the Bankruptcy Court
Date: May 22, 2021



62156/0001-40800624v1
